Name: Commission Regulation (EC) No 345/96 of 27 February 1996 amending Annex I to Council Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  fisheries;  industrial structures and policy;  agricultural activity
 Date Published: nan

 28 . 2. 96 | EN Official Journal of the European Communities No L 49/3 COMMISSION REGULATION (EC) No 345/96 of 27 February 1996 amending Annex I to Council Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural , industrial and fisheries products and establishing the detailed provisions for adapting these quotas tions; whereas in the interests of the efficient common administration of such quotas, however, the Member States may be authorized to draw from the quota volumes the quantities necessary to cover actual imports; whereas this method of administration does nevertheless require close cooperation between the Member States and the Commission, which must be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administra ­ tion of Community tariff quotas bound in GATT for certain industrial , agricultural and fisheries products and establishing the detailed provisions for amending these quotas ('), and in particular Articles 9 and 10 thereof, Whereas Regulation (EC) No 1808/95 opens Community tariff quotas in respect of a number of agricultural, indus ­ trial and fisheries products under GATT; Whereas following the accession of Austria, Finland and Sweden the Community entered into negotiations under Article XXIV (6) of the General Agreement on Tariffs and Trade (GATT); whereas under Council Regulation (EC) No 3093/95 (2), and in particular Article 4 (3) thereof, the Community undertook to open reduced or zero-duty Community tariff quotas for a number of fisheries products and to increase the volume of the quota for plywood, with effect from 1 January 1996; whereas it is accordingly necessary to amend Annex I to Regulation (EC) No 1808/95 by inserting the products mentioned in the Annex to this Regulation and changing the volume for Order No 09.0013 to that specified in the Annex to this Regulation; Whereas it is necessary to ensure that all Community importers have equal and continuous access to the said quotas and that the rates of duty laid down for the quotas are applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; Whereas it is the responsibility of the Community to open tariff quotas giving effect to its international obliga ­ HAS ADOPTED THIS REGULATION: Article 1 1 . The tariff quotas listed in the Annex to this Regula ­ tion under Order Nos 09.0045, 09.0046, 09.0047 and 09.0048 shall be added to Annex I to Regulation (EC) No 1808/95. 2. The tariff quota under Order Nos 09.0013 in Annex I to Regulation (EC) No 1808/95 shall be replaced by the quota in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall be applicable with effect from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1996. For the Commission Mario MONTI Member of the Commission (') OJ No L 176, 27. 7. 1995, p. 1 . (2) OJ No L 334, 30 . 12. 1995, p. 1 . No L 49/4 EN Official Journal of the European Communities 28 . 2. 96 ANNEX Order number CN code Taric subdivision Description of goods Quota period Quota volume Rate of duty (%) '09.0013 4412 1900*10 441292 99*10 441299 80*10 Plywood of coniferous species, without the addition of other substances :  of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  sanded, of a thickness greater than 18,5 mm From 1 January to 31 December 650 000 m3 0' Order number CN code Taric subdivision Description of goods Quota period Quota volume Rate of duty (%) '09.0045 ex 0303 29 00*20 Fish, frozen, of the genus Coregone, From 1 January to 31 December 1 000 tonnes 5,5 09.0046 0306 19 10 Freshwater crayfish, frozen 3 000 tonnes 0 09.0047 ex 1605 20 10*40 ex 1605 20 91*40 ex 1605 20 99*40 Shrimps and prawns of the species Pandalus borealis, shelled, boiled and frozen, but not otherwise prepared 500 tonnes 0 09.0048 ex 0304 20 96*30 Fillets of fish , frozen, of the species Allocyttus spp. and Pseudocyttus maculatus 200 tonnes 0'